Judgment, Supreme Court, New York County (William Wetzel, J.), rendered February 20, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s request to withdraw his guilty plea (see People v Frederick, 45 NY2d 520). The record contradicted defendant’s assertion of innocence, as well as his current claim that he was confused regarding the facts to which he had admitted and the terms of the promised sentence. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.